                               88 Filed 10/14/20
Case 1:20-cv-06516-VM Document 89       10/13/20 Page 1 of 2


                                     United States Attorney
                                     Southern District of New York
                                     86 Chambers Street, 3rd Floor
                                     New York, New York 10007




   Jones    v. United States Postal Service




                                     See
                               88 Filed 10/14/20
Case 1:20-cv-06516-VM Document 89       10/13/20 Page 2 of 2




                               Attorney for Defendants
